IN THE SUPREME COURT OF THE STATE OF IDAHO

                                       Docket No. 35120

CAPSTAR RADIO OPERATING           )                          Coeur d’Alene, April 2010 Term
COMPANY,                          )
                                  )                          2010 Opinion No. 86
   Plaintiff-Respondent,          )
                                  )                          Filed: August 25, 2010
v.                                )
                                  )                          Stephen Kenyon, Clerk
DOUGLAS P. LAWRENCE and BRENDA J. )
LAWRENCE, husband and wife,       )                          AMENDED OPINION, THE
                                  )                          COURT’S PRIOR OPINION
   Defendants-Appellants.         )                          DATED JULY 26, 2010 IS
                                  )                          HEREBY WITHDRAWN

       Appeal from the District Court of the First Judicial District of the State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       The appeal is dismissed.

       Douglas P. Lawrence and Brenda J. Lawrence, Coeur d’Alene, pro se appellants.
       Douglas Lawrence argued.

       James, Vernon & Weeks, P.A., Coeur d’Alene, for respondent. Susan Weeks
       argued.
             _______________________________________________

HORTON, Justice
       This case involves the question whether Capstar Radio Operating Company (Capstar)
holds an easement over the land of Douglas and Brenda Lawrence (the Lawrences) to access a
radio transmitter located in Kootenai County. It is related to Tower Asset Sub Inc. v. Lawrence,
No. 35119-2008, also before this Court.
       The Lawrences appeal from the district court’s memorandum decision and order granting
Capstar’s motion for summary judgment. Because we do not have jurisdiction to decide this
case, we dismiss this appeal.
                    I. FACTUAL AND PROCEDURAL BACKGROUND
       The Lawrences and Capstar own parcels of property on Blossom Mountain, south of Post
Falls, Idaho. In 2002, Capstar filed this action seeking recognition of an easement over the


                                                1
property owned by the Lawrences to maintain and repair a radio transmitter located on Capstar’s
property. Tower Asset Sub Inc. (Tower) filed a similar action in 2003. Capstar moved for
summary judgment on express, implied, and prescriptive easement theories.              After the
Lawrences complained that Capstar was being unresponsive to their discovery requests, the
district court ruled solely on the express easement theories. It found that an express easement
existed based upon an earlier contract between two other parties. The Lawrences appealed and
this Court reversed, finding that no express easement over the Lawrence property was retained
by Capstar’s predecessor in interest. Capstar Radio Operating Co. v. Lawrence, 143 Idaho 704,
708, 152 P.3d 575, 579 (2007).
       On remand, Capstar renewed its motion for summary judgment on the remaining theories
of an easement by implication from prior use, an easement by necessity, and a prescriptive
easement. The Lawrences subsequently filed a motion for disqualification of the district judge.
The district judge heard evidence and issued a written decision declining to disqualify himself.
On February 6, 2008, the district court issued a combined decision in both the Capstar and the
related Tower cases captioned as a “Memorandum Decision and Order Granting Plaintiff’s
Motion for Summary Judgment, and Order Granting Plaintiff’s Motion to Substitute Real Party
in Interest” (the Memorandum Decision).        The district court found that an easement by
implication from prior use or, in the alternative, an easement by necessity or a prescriptive
easement had arisen over the Lawrence property. The district court rejected the Lawrences’
defenses. There is no judgment in the record. The Lawrences now appeal.
                                 II. STANDARD OF REVIEW
       This Court may raise the issue of subject matter jurisdiction at any time on its own
initiative. T.J.T., Inc. v. Mori, 148 Idaho 825, 826, 230 P.3d 435, 436 (2010) (citing In re
Quesnell Dairy, 143 Idaho 691, 693, 152 P.3d 562, 564 (2007)). Indeed, “this Court is always
obligated to ensure its own jurisdiction.” State v. Doe, 149 Idaho 353, ___, 233 P.3d 1275, 1278
n. 3 (2010) (citing Highlands Dev. Corp. v. City of Boise, 145 Idaho 958, 960, 188 P.3d 900, 902
(2008)). “Jurisdictional issues are questions of law over which this Court exercises free review.”
T.J.T., Inc., 148 Idaho at 826, 230 P.3d at 436 (citing Christian v. Mason, 148 Idaho 149, 151,
219 P.3d 473, 475 (2009)).




                                                2
                                               III. ANALYSIS
        The Memorandum Decision concluded with a section entitled “Order” that states, in
pertinent part, as follows:         “IT IS HEREBY ORDERED that the Renewed Motion for
Summary Judgment filed by Capstar v. Lawrence, CV 2002 7671 and Renewed Motion for
Summary Judmgnet [sic] filed in Tower Asset Sub, Inc. v. Lawrence, CV 2003 4621, are
GRANTED.” (capitalization, bold original).
        In Camp v. East Fork Ditch Co., 137 Idaho 850, 55 P.3d 304 (2002), this Court attempted
to define the court documents that would constitute final judgments for purposes of I.A.R.
11(a)(1).1 We stated:
                Whether an instrument is an appealable order or judgment must be
        determined by its content and substance, and not by its title. Idah Best, Inc. v.
        First Security Bank of Idaho, N.A., 99 Idaho 517, 584 P.2d 1242 (1978). As a
        general rule, a final judgment is an order or judgment that ends the lawsuit,
        adjudicates the subject matter of the controversy, and represents a final
        determination of the rights of the parties. Davis v. Peacock, 133 Idaho 637, 991
P.2d 362 (1999). It must be a separate document, Hunting v. Clark County School
        Dist. No. 161, 129 Idaho 634, 931 P.2d 628 (1997); IDAHO R. CIV. P. 58(a), that
        on its face states the relief granted or denied.
137 Idaho at 867, 55 P.3d at 321.
        Later, in In re Universe Life Insurance Co., this Court reiterated earlier statements that
“[a]n order granting summary judgment does not constitute a judgment.” 144 Idaho 751, 756,


1
   In recent months, this Court has repeatedly addressed the question of what constitutes an appealable order or
judgment, most notably in Spokane Structures, Inc. v. Equitable Inv., LLC, 148 Idaho 616, 226 P.3d 1263 (2010),
Goodman Oil Co. v. Scotty’s Duro-Bilt Generator, Inc., 148 Idaho 588, 226 P.3d 530 (2010) and T.J.T., Inc. v. Mori,
148 Idaho 825, 230 P.3d 435 (2010). In an effort to reduce confusion, this Court has adopted significant changes to
the governing rules of civil and appellate procedure. Effective July 1, 2010, I.A.R. 11 now provides:
             An appeal as a matter of right may be taken to the Supreme Court from the following
         judgments and orders:
            (a) Civil Actions. From the following judgments and orders of a district court in a civil action:
            (1) Final judgments, as defined in Rule 54(a) of the Idaho Rules of Civil Procedure, including
         judgments of the district court granting or denying peremptory writs of mandate and prohibition.
   I.R.C.P. 54(a) now defines “judgment” and “final judgment” as follows:
             “Judgment” as used in these rules means a separate document entitled Judgment or Decree. A
         judgment shall state the relief to which a party is entitled on one or more claims for relief in the
         action. Such relief can include dismissal with or without prejudice. A judgment shall not contain a
         recital of pleadings, the report of a master, the record of prior proceedings, courts legal reasoning,
         findings of fact, or conclusions of law. A judgment is final if either it has been certified as final
         pursuant to subsection (b)(1) of this rule or judgment has been entered on all claims for relief,
         except costs and fees, asserted by or against all parties in the action.




                                                        3
171 P.3d 242, 247 (2007) (citing Camp; Hunting v. Clark Co. School Dist. No. 161, 129 Idaho
634, 931 P.2d 628 (1997)). More recently, in Spokane Structures, Inc. v. Equitable Inv., LLC,
148 Idaho 616, 619, 226 P.3d 1263, 1266 (2010), this Court explained that “[t]he judgment
sought is a final determination of a claim or claims for relief in the lawsuit.” The Court
continued:
       The relief to which a party is entitled is not the granting of a motion for summary
       judgment. [Rule 54(c), I.R.C.P.] refers to the relief to which the party is
       ultimately entitled in the lawsuit, or with respect to a claim in the lawsuit. The
       granting of a motion for summary judgment is simply a procedural step towards
       the party obtaining that relief.
Id.
       Thus, when faced with the situation where the trial court had entered an order granting
summary judgment, but no separate judgment was entered, this Court had no alternative but to
dismiss the appeal for lack of jurisdiction. T.J.T., Inc., 148 Idaho at 826, 230 P.3d at 436. For
the same reason, this appeal must be dismissed.
                                      IV. CONCLUSION
       This Court does not have jurisdiction to decide this appeal as no final and appealable
judgment was entered below. The appeal is therefore dismissed.

       Chief Justice EISMANN and Justices BURDICK, J. JONES and W. JONES CONCUR.




                                                  4